STRAUP, C. J.
I concur, but because this is a criminal case I do not concur in the order directing the appellant to pay costs. I also withhold assent to the proposition so broadly put, that all constitutional provisions conferring rights to acquire and possess, and affording protection to, property, are subject to the police power of the state. As to the question in hand, I think this: Prohibiting, regulating or restricting within the limits-of the state the manufacture or sale of intoxicating liquors as a beverage is a lawful exercise of the police power of the state, and for various reasons often stated is not open to the claim that the constitutional provisions referred to by such prohibition, regulation or restriction are invaded. But to.say that all property is acquired and held subject to the police power of the state is a different matter. I do not now yield assent to that.